Citation Nr: 1750682	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-07-239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.

(To be issued concurrent with a remand of the claim for clothing allowance under the same docket number.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty from January 5, 1984 to January 4, 1987 and from October 21, 1987 to January 3, 1994.  The Veteran's service from January 1984 to January 1987 has been characterized as honorable.  The Veteran's service from October 1987 to January 1994 was terminated by General court-martial due to a bad conduct discharge, which is considered a statutory bar to certain VA benefits (to include compensation) under the provisions of 38 CFR § 3.12(c) (2016).  See Administrative Decisions dated September 1997 and January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was previously before the Board in June 2015 and it was remanded for additional development to the Agency of Original Jurisdiction (AOJ) for further development.  

The issue of special monthly compensation based on the regular need for the aid and attendance of another person or housebound status was before the Board and was remanded to the AOJ because a statement of the case was not issued for this claim.  A statement of the case was issued for this claim in June 2015 but the appeal was not perfected by filing a substantive appeal within 60 days.  Thus, this issue is no longer before the Board.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As to the issue of service connection for sleep apnea, throughout this appeal the Veteran has submitted medical literature that has shown an association between his service-connected disabilities and his claim for service connection for sleep apnea. For that reason, the Board previously remanded this claim to get a complete and thorough rationale regarding the nature and etiology of the Veteran's disability.  The Board requested that the examiner address whether it was as least as likely as not that the Veteran's service connected conditions and the medications associated with those conditions have caused or aggravated the Veteran's obstructive sleep apnea.  Moreover, the Board specifically requested the examiner to address the issue of the Veteran's obesity in connection with his depression and if the Veteran's obesity has caused or aggravated his obstructive sleep apnea.  Unfortunately, the examiner did not provide a complete and thorough rationale regarding the Veteran's disability and the examiner did not discuss the Veteran's obesity and how it may be related to his sleep apnea.  Therefore, the Board finds this examination inadequate and a remand is necessary to obtain a competent and credible medical opinion as to the nature and etiology of the Veteran's sleep apnea.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

In addition, these actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).

Lastly, following the issuance of the supplemental statement of the case, additional evidence has been added to the record.  In July 2017, the Veteran submitted an additional article that discussed a relationship between depression and obstructive sleep apnea.  This evidence is pertinent to the Veteran's claim and it was submitted without a waiver of AOJ consideration.  This article is another piece of evidence that is relevant to the Veteran's claim and it should be considered by a VA examiner.  As such, this claim must be returned to the RO for adjudication and issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.37(a), 20.1304(c).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from March 13, 2017 to the present. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's sleep apnea.  The electronic claims file must be reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.  After a review of the claims file, the examiner should provide answers to the following questions:

(A).  Is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea had its onset in service or is caused by or related at least in part to his active service?  

(B).  Is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea was caused or aggravated (worsened beyond natural progression) by his service-connected disabilities? 

(C).  Is it at least as likely as not (50 percent or greater probability) that the Veteran's medications that are prescribed for his service-connected disabilities have caused or aggravated his obstructive sleep apnea?  

In addressing the questions posed by the Board, the examiner must consider and discuss all the pertinent evidence of record, to include the articles submitted by the Veteran that show an association between obesity and depression, and the articles that showed an association between disturbed sleep and GERD.  

The examiner's opinion should include a discussion regarding why the Veteran has developed obstructive sleep apnea.  

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




________________ _________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


